In re Monroe, Robert;—Plaintiffs); applying for supervisory and/or remedial writ; Parish of Alen, 33rd Judicial District Court, No. C-97-082; to the Court of Appeal, Third Circuit, No. KW97-1325.
Granted in part; otherwise denied. Plaintiffs suit is remanded to the 33rd JDC with instructions to transfer the case to the 19th JDC, the court of proper venue, for further proceedings. See R.S. 15:1171 et seq; Marler v. Petty, 94-1851 (La.4/10/95), 653 So.2d 1167. In all other respects, the applications is denied.
MARCUS, J., not on panel.